Title: From Benjamin Franklin to Ferdinand Grand, 5 December 1780
From: Franklin, Benjamin
To: Grand, Rodolphe-Ferdinand


ce Mardi 5 Dec 1780
Mr. Franklin presents his Compliments to M. Grand & will send the two Copies required tomorrow Morning. He understands well that he is to receive nothing till the Advances there are Ascertained: And it is for that Reason, that he has required the Receipts to be sent him.
But as the Bills expected are mostly of three Usances, will be drawn gradually, and will probably be long in coming, he hopes to have the Recipts in time for most of them.
